CHEZEM, Judge,
dissenting.
I respectfully dissent. We spend much time on Indiana Criminal Rule 4 issues. We count days and then subtract others to determine to whom each day should be charged. It seems to me that it would be far better to have a written motion as a reference point and to make that written motion a requirement to secure an accurate record. Record keeping issues may seem picayune, but a busy trial court judge can all too easily lose track of a case as complex as the case here.
Moreover, I can’t agree with the majority’s assumption that notwithstanding new counsel’s appointment seven days before trial, and because new counsel did not move for a continuance, new counsel needed no additional time to prepare for trial. Absent any affirmative indication from the newly appointed counsel that he needed no additional time, it is reasonable for the trial judge to look at the complexity of the case at issue, and in his discretion, determine that counsel could not adequately prepare a proper defense in seven days.